 Case 8:20-cv-00702-JVS-ADS Document 17-5 Filed 06/08/20 Page 1 of 5 Page ID #:238


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice to be filed)
        jbragalone@bcpc-law.com
 3   Jonathan H. Rastegar (pro hac vice to be filed)
        jrastegar@bcpc-law.com
 4   Jerry D. Tice II (pro hac vice to be filed)
        jtice@bcpc-law.com
 5   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 6   Dallas, Texas 75201
     Tel: (214) 785-6670
 7   Fax: (214) 785-6680
 8 Attorneys for Defendant
     Cellular Communications Equipment LLC
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                  SOUTHERN DIVISION
12
     TCT MOBILE (US) INC. AND                Case No. 8:20-cv-00702-JVS-ADS
13   HUIZHOU TCL MOBILE
     COMMUNICATION CO. LTD.                  DECLARATION OF JONATHAN
14                                           H. RASTEGAR
                         Plaintiffs,
15
            vs.
16                                           Date:        July 16, 2020
     CELLULAR COMMUNICATIONS                 Time:        1:30 p.m.
17   EQUIPMENT LLC,                          Courtroom:   10C
                                             Judge:       Hon. James V. Selna
18                       Defendant.
19

20

21

22

23

24

25

26

27

28




     DECLARATION OF JONATHAN H. RASTEGAR                        8:20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-5 Filed 06/08/20 Page 2 of 5 Page ID #:239



 1         I, Jonathan H. Rastegar, hereby declare as follows:
 2
            1.    I am an attorney at the law firm of Bragalone Conroy PC in Dallas,
 3
     Texas. I am counsel of record for CCE in Cellular Comm 'n Equipment LLC v. TCL
 4
 5   Corp. et al, Case No. 2:20-cv-00080 (E.D. Tex.) (the "Texas Lawsuit"). I am
 6
     admitted to practice in the State of Texas and the Eastern District of Texas. I submit
 7
     this declaration based on personal knowledge and following a reasonable
 8

 9   investigation. If called upon as a witness, I could and would competently testify to
10
     the truth of each statement herein.
11
            2.     CCE has asserted U.S. Patent No. 7,218,923 (the "'923 patent") in
12

13   eighteen prior district court lawsuits, each in the district court for the Eastern District
14
     of Texas. Those lawsuits include:
15

16
                   • Cellular Comm 'n Equipment LLC v. ZTE Corp., et al, Case No.

17                    6: 13-cv-00511-KNM;
18
                   • Cellular Comm 'n Equipment LLC v. Pantech Co., Ltd., et al, Case
19

20                    No. 6: 13-cv-00509-KNM;

21                 • Cellular Comm 'n Equipment LLC v. LG Electronics, Inc., et al, Case
22
                      No. 6:13-cv-00508-KNM;
23

24                 • Cellular Comm 'n Equipment LLC v HTC Corp., et al, Case No.
25
                      6: 13-cv-00507-KNM;
26
                   • Cellular Comm 'n Equipment LLC v. Motorola Mobility LLC, et al,
27

28                    Case No. 6:13-cv-00572-LED;


                                      1
      DECLARATION OF JONATHAN H. RASTEGAR                             8 :20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-5 Filed 06/08/20 Page 3 of 5 Page ID #:240



 1
               • Cellular Comm 'n Equipment LLC v. NEC CASIO Mobile

 2                Communications, Ltd., et al, Case No. 6:13-cv-00584-LED;
 3
               • Cellular Comm 'n Equipment LLC v. Microsoft Corp., Case No.
 4

 5                6: 13-cv-00738-LED;

 6             • Cellular Comm 'n Equipment LLC v. Samsung Electronics Co., Ltd.
 7
                  et al, Case No. 6:14-cv-00759-KNM;
 8

 9             • Cellular Comm 'n Equipment LLC v. Pantech Co. Ltd, Case No.
10
                  6: 15-cv-00853-KNM;
11
               • Cellular Comm 'n Equipment LLC v. LG Electronics, Inc., et al, Case
12

13                No. 6:16-cv-00365-KNM;
14
               • Cellular Comm 'n Equipment LLC v. Samsung Electronics Co., Ltd.,
15

16
                  et al, Case No. 6:16-cv-00364-KNM;

17             • Cellular Comm 'n Equipment LLC v. HTC Corporation, et al, Case
18
                  No. 6:16-cv-00363-KNM;
19

20             • Cellular Comm 'n Equipment LLC v. ZTE Corporation, et al, Case

21                No. 6:16-cv-00375-KNM;
22
               • Cellular Comm 'n Equipment LLC v. AT&T Mobility, LLC, et al,
23

24                Case No. 6: 17-cv-00592-KNM;
25
               • Cellular Comm 'n Equipment LLC v. AT&T Mobility, LLC, et al,
26
                  Case No. 6:17-cv-00590-KNM;
27

28             • Cellular Comm 'n Equipment LLC v. TCL Corp., et al, Case No.


                                          2
     DECLARATION OF JONATHAN H. RASTEGAR                     8 :20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-5 Filed 06/08/20 Page 4 of 5 Page ID #:241


                     2 :20-cv-00080-JRG;
 1

 2                • Cellular Comm 'n Equipment LLC v One Plus Technology Co. Ltd.,
 3
                     Case No. 2:20-cv-00079-JRG; and
 4

 5                • Cellular Comm 'n Equipment LLC v HMD Global OY, Case No.

 6                   2 :20-cv-00078-JRG.
 7
     I am counsel of record in many of these lawsuits. In these lawsuits, the district court
 8
 9   for the Eastern District of Texas has overseen, and ruled upon, discovery motions,

1O Daubert motions, and multiple claim construction hearings and briefing.
11
           3.     Specifically, courts in the Eastern District of Texas construed the '923
12
13   patent on three prior occasions:

14                • Cellular Comm 'n Equipment LLC v. HTC Corp., et al, Case No.
15
                     6:13-cv-507-KNM (March 9, 2015 Order);
16

17                • Cellular Comm 'n Equipment LLC v. HTC Corp., et al, Case No.
18
                     6: 13-cv-507-KNM (June 1, 2015 Order); and
19
                  • Cellular Comm 'n Equipment LLC v. Samsung Electronics Co., Ltd.,
20

21                   et al, Case No. 6:14-cv-759-KNM (March 29, 2016 Order).
22
           4.     In addition to the Texas Lawsuit, I am counsel of record of two lawsuits
23

24
     involving the '923 patent, pending in an Eastern District of Texas court:

25                • Cellular Comm 'n Equipment LLC v. HMD Global OY, et al, Case
26
                     No. 2:20-cv-078; and
27

28                • Cellular Comm 'n Equipment LLC v. One Plus Tech. Co. Ltd., et al,

                     Case No. 2:20-cv-0079.
                                                3
      DECLARATION OF JONATHAN H. RASTEGAR                           8 :20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-5 Filed 06/08/20 Page 5 of 5 Page ID #:242


              5.    Exhibit A to CCE's Motion To Dismiss The Complaint Or, In The
 1

 2 Alternative, To Stay is a true and correct copy of American Patents LLC v. TCL
 3
     Corp., et al, Case No. 4:18-cv-767-ALM, ECF No. 52 at p. 2 (E.D. Tex. Mar. 7,
 4

 5
     2019).

 6            6.    Exhibit C to CCE's Motion To Dismiss The Complaint Or, In The
 7
     Alternative, To Stay is a true and correct copy of CCE's Amended Complaint in the
 8

 9   Texas Lawsuit.

10            I declare under penalty of perjury that the foregoing is true and correct.
11

12
     Executed on June _2__, 2020 in Dallas, Texas
13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28


                                     4
     DECLARATION OF JONATHAN H. RASTEGAR                              8 :20-cv-00702-JVS-ADS
